Order Modifying Stay filed May 16, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00356-CV
                                    ____________

               IN RE SUN COAST RESOURCES, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-08016

                                      ORDER

      On May 4, 2018, this court issued an order granting the emergency motion for
temporary relief of relator Sun Coast Resources, Inc. We ordered all proceedings in
the trial court under cause number 2017-08016, Jodi Oliver et. al. vs. Sun Coast
Resources, stayed until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court. We also requested real parties-in-
interest to file a response to the petition for writ of mandamus on or before May 18,
2018.

        On May 10, 2018, this court lifted the stay in part to allow the trial court to
consider and rule on any requests by any party to reconsider, modify, or vacate, in
part or in full, the trial court’s April 18, 2018 order at issue in this mandamus
proceeding.

        The parties have filed letters with the court requesting further modification of
the stay. Real parties-in-interest have also made an unopposed request to extend the
time for filing their response to the petition for writ of mandamus until June 8, 2018.

        Accordingly, we: (1) further lift the stay to permit the trial court to consider
and rule upon issues set for hearing on May 25, 2018, including the potential
designation of responsible third parties, and real parties-in-interest’s motion to
compel discovery, and (2) extend the time for the filing of real parties-in-interest’s
response to the petition for writ of mandamus until June 8, 2018.

        All other trial court proceedings remain stayed.

                                               PER CURIAM


Panel consists of Justices Donovan, Brown, and Jewell.